DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–7, 9–17, and 19–21 are pending. Claims 17 stands withdrawn. In total, claims 1–7, 9–16, and 19–21 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–7, 9–16, and 19–21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “calcining the fluororesin layer and the applied dispersion without applying a shear stress, such that the fluororesin layer is calcined and the photocatalyst layer is not fibrillated”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. E.g., the Specification does not appear to provide adequate support for the limitation “without applying a shear stress” as well as the limitation “the photocatalyst layer is not fibrillated”. Should there be support for these limitations, it is humbly requested that it be pointed out. The dependent claims are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
Claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “without applying a shear stress”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out.
Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the fluororesin membrane material is impermeable to water vapor and air.” When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “architectural fluororesin membrane material”. The Specification does not appear to define this term and it is unclear what subject matter is being claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 9, and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe1 in view of Effenberger.2
With respect to claim 1, the following analysis applies.
Overview of Abe
Abe discloses a photocatalyst sheet on the surface of “sheet base material”. (Abe ¶ 1.)
Photocatalyst sheet. Abe suggests that the photocatalyst sheet is initially in the form of a “dispersion liquid” (hereinafter “dispersion”) containing a fluororesin and a photocatalyst powder. (Id. ¶ 4.) The dispersion is then used to coat the surface of the sheet base material, followed by subsequent heating and calcination, without applying a shear stress, such that the fluororesin layer is calcined and the photocatalyst layer is not fibrillated. (Id.; see also ¶ 15 (disclosing heating to dry the dispersion and further heating at 300°C to calcine the photocatalyst layer).) Abe suggests that the fluororesin contained in the dispersion can be, inter alia: polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene copolymer (FEP), or tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA). (Abe ¶ 9.) Importantly, Abe further suggests that two or more kinds of fluororesins may be used in the dispersion. (Id.) Also, Abe teaches that the weight ratio of photocatalyst to fluororesin can be within the range of about 5:95 to 30:70. (Id. ¶ 10.)  Put differently, Abe’s instant range appears to translate to a photocatalyst ratio of “about 5% to about 30%”—said photocatalyst ratio being a ratio of the weight of the photocatalyst to the total (combined) weight of the photocatalyst and fluororesin. This range of “about 5% to about 30%” falls within Applicant’s claimed range of “40% or less” for its “photocatalyst ratio”. (Compare Abe ¶ 10 (disclosing said weight ratio of photocatalyst to fluororesin of 5:95 to 30:70) with clm. 1, ll. 8–10 (requiring a photocatalyst ratio of 40% or less). In view of these findings, the photocatalyst sheet is being interpreted as a “photocatalyst layer” (see, e.g., clm. 1, ll. 4–6): inter alia, because it contains photocatalyst and is in the form of a layer (i.e., sheet). Likewise, a photocatalyst ratio of about 5% to about 30% is considered to be within the teaching of Abe.
Sheet base material. Abe teaches that its sheet base material can contain PTFE. Compare Abe ¶ 13 (“The sheet base material is obtained by covering both sides of a core material formed by weaving glass fibers with PTFE, and further covering both surfaces with FEP.”) with clm. 1, ll. 2–5 (requiring a fluororesin layer containing PTFE). In this vein, Abe’s sheet base material is being interpreted as a “fluororesin layer” (see, e.g., clm. 1, ll. 2–5.): e.g., because it contains fluororesins (such as PTFE and FEP) and is in the form of a layer (i.e., sheet).
Claim elements not expressly specified by Abe. Abe does not appear to specify: (1) that its photocatalyst layer is formed from—both—the claimed “specific fluororesin” and PTFE; (2) that the specific fluororesin and the PTFE in the photocatalyst layer have the claimed “specific fluororesin ratio” of 10%–50%; and (3) that the specific fluororesin has the claimed melting point and continuous use temperature.
Forming the photocatalyst layer from a “specific fluororesin” and PTFE: viz., at a specific fluororesin ratio of 50% or less
Effenberger discloses a blended solid composition (i.e., “blend”) containing: (1) a fluoroplastic; and (2) a fluoroelastomer. (Effenberger ¶ 17.) The blend can be formed from a dispersion and provide a film. (Id. ¶¶ 18, 22, 61.) 
Fluoroplastic. The fluoroplastic can be PTFE. (Id. ¶ 17.) Likewise, Effenberger suggests that the content of PTFE can be greater than 25% by weight (based on total polymer). (Id.; see also ¶¶ 59–60; Tbl. 2 at ¶ 76 (showing plastic-to-elastomer ratios ranging from 0/100 to 40/60).) Put another way, if the PTFE comprises greater than 25% by weight based on total polymer (id. ¶ 17), then the fluoroelastomer would be the remainder—i.e., 75% or less, by weight. Thus, as it applies to the claim limitation “a ratio of a weight of the specific fluororesin to a total weight of the specific fluororesin and the PTFE” (clm. 1, ll. 13–15), assuming that the fluoroelastomer is a fluororesin, the specific fluororesin ratio in Effenberger would be 75% or less—which encompasses Applicant’s claimed range of “between 10% and 50%, both inclusive”.
Fluoroelastomer. In this vein, the fluoroelastomer per se can selected from fluororesins:3 e.g., polymers and copolymers of, inter alia, TFE, HFP, and perfluorovinyl ethers. Notably, FEP is a copolymer of TFE and HFP.4 Similarly, PFA is a copolymer of TFE and a perfluorovinyl ether.5 Moreover, blending FEP with PTFE is directly taught. (Effenberger ¶ 63.) In view of these findings, the concept of blending PTFE with (at least) FEP is considered to be within express teaching of the reference.
Effenberger suggests that its blend has superior performance properties in regards to mechanical behavior—for instance, reduced wear rate and resistance to chemically induced stress-cracking. (Id. ¶¶ 19, 64.) Effenberger further suggests: (A) that the exceptional properties of its blend derive from its use of PTFE as a filler; and (B) that PTFE is the preferred filler from the viewpoint of the development of resistance to chemically induced stress-cracking. (Id.) Effenberger also suggests that PTFE has properties which exceed those of the fluoroelastomers. (Id. ¶ 22 (“The PTFE filler of the invention is a polymer with its own strength potential and elongation potential through fibrillation—as well as temperature and chemical resistance properties that can exceed those of a hydrogen-containing fluoroelastomer.”).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. It has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). 
It is respectfully submitted that at the time Applicant’s invention was effectively filed Effenberger’s disclosure would have reasonably suggested to a person having ordinary skill in the art (hereinafter “PHOSITA”) that its blend provided superior performance properties such as reduced wear rate and resistance to chemically induced stress-cracking. (Effenberger ¶¶ 19, 64.) In addition, Effenberger’s disclosure would have further suggested that such a blend could be obtained by blending PTFE with FEP—such that the specific fluororesin ratio (i.e., the ratio of FEP to the total polymer) is 75% or less, by weight. (Id. ¶ 17.) Lastly, Effenberger’s disclosure would have also reasonably suggested that its blend could be used to provide a film—e.g., from a dispersion. (Id. ¶¶ 18, 22, 61.) In comparison, as explained above, Abe suggests that its photocatalytic layer can be made from a dispersion—said dispersion comprising, inter alia: PTFE, FEP, or PFA. (Abe ¶ 9.) Furthermore, Abe also suggests that two or more kinds of fluororesins may be used in the dispersion. (Id. (emphasis added).)
In connection with these findings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Effenberger with the teachings of Abe, viz., such that the Abe’s dispersion comprises a blend of PTFE and FEP, in order to: yield the predictable result/improvement of a photocatalyst layer made of PTFE and FEP, said layer having superior performance properties such as reduced wear rate and resistance to chemically induced stress-cracking. KSR, 550 U.S. at 415–17. Additionally, as conveyed supra, Effenberger suggests using a specific fluororesin ratio of 75% or less. (See supra p. 5 (citing Effenberger ¶ 17).) As such, it is further submitted that for at least the same reasons provided earlier in this paragraph, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to make the photocatalyst layer of the instant combination such that it has a specific fluororesin ratio (i.e., FEP to total polymer) within the range of 50% or less—especially since Effenberger suggests that such values were suitable for its blend. MPEP § 2144.05(I).
Using a nonfibrillated photocatalyst layer
Abe’s disclosure is silent regarding a fibrillated photocatalyst layer. As such, the concept of using a photocatalyst layer that is not fibrillated in considered to be within the teaching of the reference. In addition, Effenberger suggests that its compositions can be used in unfibrillated form. (Effenberger ¶¶ 59, 60.) With these findings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to make the photocatalyst layer of the instant combination in nonfibrillated form: (1) in order to provide a suitable photocatalyst layer in line with Abe’s disclosure; and (2) in order to provide the benefits (supra) suggests by Effenberger.
Melting point; continuous use temperature
As it applies to the claimed melting point and continuous use temperature, the specific fluororesin of the instant combination is FEP (the same specific fluororesin used by Applicant). (Spec.6 p. 7, first para.)
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the specific fluororesin of the instant combination and the claimed specific fluororesin are the same, the claimed melting point and continuous use temperature are presumed to be inherent to both specific fluororesins until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 2, as explained in § 4.3.1(A) supra, a photocatalyst ratio of about 5% to about 30% is considered to be within the teaching of Abe. The instant combination does not appear to specify an explicit range of “25% or less” for its photocatalyst ratio. However, Abe’s instant range overlaps with the range of the instant claim: via an overlapping range of “about 5%” to 25%. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of photocatalyst ratio within the overlapping range: since Abe suggests that such values were suitable for its invention.
With respect to claim 3, as explained in § 4.3.1(A) supra, a photocatalyst ratio of about 5% to about 30% is considered to be within the teaching of Abe. The instant combination does not appear to specify an explicit range of “20% or less” for its photocatalyst ratio. However, Abe’s instant range overlaps with the range of the instant claim: via an overlapping range of “about 5%” to 20%. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of photocatalyst ratio within the overlapping range: since Abe suggests that such values were suitable for its invention.
With respect to claim 4, as explained in § 4.3.1(A) supra, a photocatalyst ratio of about 5% to about 30% is considered to be within the teaching of Abe. The instant combination does not appear to specify an explicit range of “15% or more” for its photocatalyst ratio. However, Abe’s instant range overlaps with the range of the instant claim: via an overlapping range of 15% to 30%. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of photocatalyst ratio within the overlapping range: since Abe suggests that such values were suitable for its invention.
With respect to claims 5–7, as conveyed in § 4.3.1(B) supra, the instant combination can have a specific fluororesin ratio within the range of “between 10% and 50%, both inclusive”. The instant combination does not appear to specify the explicit ranges in claims 5–7. As conveyed supra, Effenberger suggests using a specific fluororesin ratio of 75% or less. (See supra p. 5 (citing Effenberger ¶ 17).) In addition, Effenberger suggests: (A) that the exceptional properties of its blend derive from its use of PTFE as a filler; and (B) that PTFE is the preferred filler from the viewpoint of the development of resistance to chemically induced stress-cracking. (Id.) Effenberger also suggests that PTFE has properties which exceed those of the fluoroelastomers. (Id. ¶ 22 (“The PTFE filler of the invention is a polymer with its own strength potential and elongation potential through fibrillation—as well as temperature and chemical resistance properties that can exceed those of a hydrogen-containing fluoroelastomer.”).) In view of these findings, as it applies to the blend of the instant combination, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a specific fluororesin ratio within any of the ranges of claims 5–7: in order to provide a suitable amount of PTFE (as suggested by Effenberger). MPEP § 2144.05(I).
With respect to claim 9, as conveyed in § 4.3.1(B) supra, the specific fluororesin is FEP.
With respect to claim 19, the instant claims are directed to product-by-process language. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claims cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 21, Abe teaches that a fluororesin membrane material can be formed as an architectural fluororesin membrane material. (Abe ¶ 13 (disclosing a combination of glass fibers, PTFE, and FEP); see also Declaration filed July 5, 2022, p. 6, § 16 (“[T]he product of Abe . . .  is a photocatalytic membrane mainly used an architectural material”).) Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). As such, it would have been prima facie obvious to form the fluororesin membrane material of the instant combination as an architectural fluororesin membrane material: since Abe teaches that fluororesin membrane materials were suitable for this purpose. Id.
Claims 10–14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe and Effenberger—in view of Takahashi.7
With respect to claims 10–13, the instant combination does not appear to specify that the photocatalyst layer contains a carbonate. In addition, the instant combination does not appear to specify that the explicit ranges for carbonate recited in claims 11–13: respectively, “20 wt% or less”, “10 wt% or less”, and “5 wt% or more”. 
Takahashi discloses a photocatalytic coating material. (Takahashi Title; Abstract.) The photocatalytic coating material can comprise a fluorine resin and photocatalytic particles. (Id. ¶¶ 161–162.) Additionally, the photocatalytic coating material can comprise an inorganic extender pigment. (Id. ¶ 56 (describing a self-cleaning water-base coating composition); ¶ 62 (describing how said coating contains an inorganic extender pigment).) The inorganic extender pigment can be carbonates such as calcium carbonate or barium carbonate. (Id. ¶ 166.) Additionally, Takahashi teaches that “[t]o obtain a crack-preventing effect, preferably the amount of these inorganic extender pigments added is more than 5% by weight of the total solid matter of the coating composition…. Further, the amount is preferably 50% by weight or less.” (Id.) Takahashi further teaches that said pigments “provide a coating film to be formed with excellent weatherability.” (Id.)
In view of these findings, a range carbonate of “more than 5% by weight to 50% by weight or less” (relative to the total solid matter of the coating composition) is considered to be within the teaching of Takahashi. In addition, it is respectfully submitted that at the time Applicant’s invention was effectively filed, Takahashi’s disclosure would have reasonably suggested to PHOSITA that: (A) one or more of its carbonates was useful for obtaining a crack-preventing effect and providing weatherability; and (B) that the amount of carbonate should be within the range of more than 5% by weight to 50% by weight or less. As such, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Takahashi with the teachings of the instant combination (e.g., such that the photocatalyst layer of the instant combination includes one or more of Takahashi’s carbonates within any of the ranges described in claims 11–13), in order to obtaining a crack-preventing effect and provide weatherability. KSR, 550 U.S. at 415–17; MPEP § 2144.05(I).
With respect to claim 14, the instant combination does not appear to specify an inorganic pigment for coloring the photocatalyst layer. Takahashi suggests that photocatalyst-containing coatings can include inorganic coloring pigments. (Takahashi ¶¶ 168–169.) Takahashi further suggests that using an inorganic coloring pigment and inorganic extender pigment to a coating composition can provide improved durability of the resultant coating. (Id. ¶ 224.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to include one or more of Takahashi’s inorganic coloring pigments in the photocatalyst layer of the instant combination, in order to: (1) yield the predictable result of coloring the photocatalyst layer; and (2) improving the durability of the photocatalyst layer. KSR, 550 U.S. at 415–17.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe, Effenberger, and Takahashi —in view of Nakao.8
With respect to claims 15 and 16, the instant combination does not appear to expressly specify the claimed total weights. Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Effenberger teaches adjusting the compositions of its blend to determine the impact of such adjustments (e.g., on wear rate, total wear, etc.). (Effenberger, Tbls. 2–10A.) In connection with such adjustments, Nakao teaches that “[t]he amount of the photocatalyst is properly determined depending upon the antifouling property required for the film ….” (Nakao ¶ 36.) Furthermore, Takahashi suggests that the addition of an inorganic coloring pigment and an inorganic extender pigment (i.e., carbonate) to a coating composition can provide improved durability of the resultant coating. (Id. ¶ 224; ¶ 166 (describing carbonates as inorganic extender pigments).) Furthermore, as conveyed in § 4.4.1 supra, Takahashi suggests that the amount of carbonate should be within the range of “more than 5% by weight to 50% by weight or less” (relative to the total solid matter of the coating composition). (Id. ¶ 166.) Takahashi further suggests that carbonate provides weatherability and prevention of cracks. (Id.) 
In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, PHOSTIA would have had a reasonably expectation of success in adjusting the composition of a dispersion used to form a photocatalyst layer and then observing the impact on the properties of the resulting layer. For example, as mentioned above, Effenberger carries out experiments wherein the various quantities are adjusted within a composition in order to determine the effects on its blend. As shown in Table 2 of Effenberger, these variables include, inter alia, the amounts of: PTFE, fluoroelastomer, MT Black,9 and zinc oxide.10
Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the amount of photocatalyst in the photocatalyst layer of the instant combination in order to: enhance the antifouling property of the photocatalyst layer (in accordance with Nakao’s disclosure). Furthermore, it is further submitted that, in accordance with Takahashi’s disclosure, it would have been obvious to optimize, via routine experimentation, the amount of carbonate in the photocatalyst layer of the instant combination, in order to enhance one or more of: (A) the durability of said layer; (B) weatherability; and (C) the prevention of cracks. As it applies to claim 16, in further accordance with Takahashi, it is also submitted that it would have been obvious to optimize, via routine experimentation, the amount of inorganic coloring pigment in the photocatalyst layer of the instant combination, in order to enhance the durability of said layer. Aller supra; Petersen supra.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abe and Effenberger—in view of Dadalas.11
With respect to claim 21, the instant combination does not appear to specify that its fluororesin membrane material is formed as an architectural fluororesin membrane material. Dadalas teaches that that a fluororesin membrane material can be formed as an architectural fluororesin membrane material: in order to reduce the amount of cooling or heating required to maintain a desired temperature for an interior space. (Dadalas Abstract; pp. 3–4; p. 7, ll. 15–27 (disclosing glass fiber webs and one or more layers of polytetrafluoroethylene).) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Dadalas with the teachings of the instant combination, viz., such that the fluororesin membrane material of the instant combination is formed as an architectural fluororesin membrane material: in order to yield the predictable result of providing a material suitable for reducing the amount of cooling or heating required to maintain a desired temperature for an interior space. KSR, 550 U.S. at 415–16.
Response to Declaration12 and Remarks13
Declaration
In assessing the probative value of the Declaration, Examiner has considered at least the following aspects:
The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declaration appears to include, inter alia: (A) establishing support for limitations previously rejected under 35 U.S.C. § 112(a) (Dec. 2–3.); and (B) establishing that the presently claimed invention is not obvious under 35 U.S.C. § 103.
The Strength of any Opposing Evidence. Declarant appears to have provided evidence in the form of opinion evidence. The opinion evidence per se does not appear to be factually supported. As such, said evidence does not appear to be entitled to any weight with regard to legal conclusions. See MPEP § 716(III).
The Interest of Declarant in the Outcome of the Case. As it applies to the instant case, Declarant is an inventor for the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of this case; and 
The Presence or Absence of Factual Support for Declarant’s Opinion. The Declaration does not appear to provide sufficient factual support for Declarant’s opinions.
Previously it has been held that a statement provided by one or more experts is inadequate to overcome a rejection based on prior art when there is no factual support for the statement. MPEP § 716(III). And after considering the Declaration as well as the considerations set forth in MPEP § 716, Examiner finds that the Declaration is insufficient to overcome the rejections under both 35 U.S.C. §§ 112(a) and § 103 as set forth in the Non-Final Office Action: because the Declaration fails to set forth sufficient facts. Additionally, the Declaration includes statements which amount to an affirmation that the Declarant has never seen the claimed subject matter before; this is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
Remarks
Applicant’s remarks are respectfully acknowledged but are not persuasive.
At the outset, Applicant’s remarks directed to the rejections under 35 U.S.C. § 112(a) are unpersuasive. (Remarks 7–9; Dec. §§ 6–7.) According to MPEP § 2173.05(I), “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. . . . The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (citations omitted). In addition to the teachings of the MPEP, Examiner has considered whether one skilled in the art, when reading Applicant’s disclosure, would have found that Applicant’s process for making its photocatalyst layer precluded fibrillation. After some rumination, Examiner sees no good reason why additional processing could not be carried out to arrive at fibers. For example, cutting the photocatalyst layer into strips, followed by inter alia stretching of the strips to form fibers. Thus, when looking at the disclosure, as a whole, excluding fibrillation from the claims appears to be new matter because: (1) there is no positive recitation to support the claim limitation “the photocatalyst is not fibrillated”; and (2) Applicant’s technique for forming its photocatalyst layer is not mutually exclusive from fibrillation. In view of these considerations, and in accordance with the MPEP, Examiner finds that the sections of the Specification pointed to by Applicant do not appear to provide adequate support for the features discussed in the rejections under 35 U.S.C. § 112(a) (supra).
Applicant’s remarks directed to the rejections under 35 U.S.C. § 112(b) are unpersuasive. (Remarks 8–9; Dec. § 7.) Respectfully, Applicant’s remarks are not persuasive. Applicant fails to direct Examiner to evidence which establishes that a PHOSITA would understand what subject matter is encompassed by the term “architectural fluororesin membrane material”. To this end, previously it has been held that “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” MPEP § 2173.04. With respect to the instant limitation, it is unclear which species would fall within the scope of this claim limitation. Additionally, there is no evidence of record to demonstrate that a person having ordinary skill in the art would understand which species fall within the scope of the instant limitation. Moreover, persons of ordinary skill in the art can discover new materials for architectural applications. Thus when considering future discoveries, given that the instant term is undefined, it is unclear which species of fluororesin membrane material would fall within the scope of the instant limitation.
Applicant has provided remarks traversing the rejections under 35 U.S.C. § 103. (Remarks 9–13; Dec.  §§ 8–21.) Respectfully, these remarks are unpersuasive. First, Applicant’s remarks are unpersuasive because they do not address, or squarely meet, Examiner’s rationale for combining and Abe and Effenberger. Second, regarding Applicant’s arguments directed to fibrillations, Effenberger teaches that its compositions can be used in unfibrillated form. (Effenberger ¶¶ 59, 60.) Third, regarding Applicant’s assertions of impossibility in combining Abe and Effenberger (Remarks 12–13; Dec. §§ 9–13), previously, the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). Thus in accordance with the previous determinations by the courts, Applicant’s instant arguments are unpersuasive because they appear to be unsupported by factual evidence. Estee Lauder, supra; Schulze, supra; Geisler, supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP 2009-291689 A, published December 17, 2009 (“Abe”).
        2 US 2001/0034414 A1, published October 25, 2001 (“Effenberger”).
        3 See, e.g., Abe ¶ 9 (describing fluororesins such as PTFE, FEP, and PFA).
        4 See, e.g., Tetrafluoroethylene-Hexafluoropropylene-Copolymer (FEP), Mecadi.com, available at https://bit.ly/3aeBHbK (last visited January 29, 2021) (“FEP is the abbreviate form for copolymers consisting of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP).”)
        5 See, e.g., US 2003/0020785 A1, published January 30, 2003 to Andrews, ¶ 13 (reciting “a copolymer of TFE and perfluorovinyl ether (PFA)”).
        6 Substitute Specification, marked-up version, filed June 26, 2019 (“Spec.).
        7 US 2005/0277543 A1, published December 15, 2005 (“Takahashi”).
        8 US 2007/0243373 A1, published October 18, 2007 (“Nakao”).
        9 a filler; see Effenberger ¶ 73.
        10 used as an acid acceptor (id. ¶ 62); however, it can also be a photocatalytic particle (see Takahashi ¶ 240).
        11 WO 02/18133 A2, published March 7, 2002 (“Dadalas”).
        12 Declaration (hereinafter “Dec.”) executed by Kazuhiro Abe on July 5, 2022.
        13 Remarks filed July 5, 2022.